Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
Prior art was not found that explicitly teaches or fairly suggests “based on the analysis, identifying a select command within the reconstructed workload that failed to execute properly, the failed command execution being indicative of a malfunction source for the storage drive” in combination with “at an external host, receiving a drive event record self-generated by a processor of a storage drive, the drive event record including internal tasks performed by the processor of the storage drive and also including communications transmitted between the external host and a controller of the storage drive”, “at an event log analysis engine executed by a processor of the external host, reconstructing a workload of the storage drive based at least in part on the drive event record, the reconstructed workload including both internally and externally-initiated drive events”, “remotely replicating, by the external host, execution of the reconstructed workload”, and “analyzing, at the event log analysis engine, outputs of the replicated workload in conjunction with responses of the storage drive recorded in the drive event record at timestamps associated with various events of the internally and externally-initiated events”, as outlined in independent claims 1, 7, and 16.
The remaining claims, not specifically mentioned, are allowed because they are dependent upon one of the claims mentioned above.
These limitations are considered allowable only in combination with all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113